Citation Nr: 1732231	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to December 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has service connected four disabilities for the Veteran - 1) a low back disorder; 2) a right shoulder disorder; 3) tinnitus; and 4) pseudofolliculitis barbae.  The current combined evaluation of these four disabilities is 40 percent.  The Veteran claims these disabilities render him unemployable.  As he does not meet the TDIU scheduler requirements of 38 C.F.R. § 4.16(a), his appeal proceeds under 38 C.F.R. § 4.16(b).

In March 2017, the Board remanded the appeal so that VA would examine the Veteran to determine the level of occupational impairment caused by his four disabilities.  The shoulder and back examiner noted that these disabilities would not impact the Veteran's ability to work, but did not explain why.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from S.T., the examiner who conducted the March 2017 shoulder and back examinations.  S.T. should explain why the Veteran's shoulder and back disabilities do not impact his ability to work.  S.T.'s answer should take into account the Veteran's reported symptoms, any clinical findings, and the medical evidence of record.  

2. Readjudicate the Veteran's TDIU claim.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




